         Case 2:21-cv-06063 Document 1 Filed 07/27/21 Page 1 of 26 Page ID #:1




 1   VORYS, SATER, SEYMOUR & PEASE LLP
     Christopher M. Lapidus (SBN 316005)
 2   cmlapidus@vorys.com
 3   4675 MacArthur Court, Suite 700
     Newport Beach, California 92660
 4   Telephone: (949) 526-7900
     Facsimile: (949) 526-7901
 5
     Attorney for Plaintiff
 6   ALPARGATAS USA, INC. d/b/a HAVAIANAS
 7
 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
     ALPARGATAS USA, INC. d/b/a                Case No: 2:21-cv-06063
11   HAVAIANAS, a Delaware
12   corporation,                              COMPLAINT FOR DAMAGES,
                                               INJUNCTIVE, AND OTHER
13               Plaintiff,                    RELIEF FOR TRADEMARK
14                                             INFRINGEMENT IN VIOLATION
           v.                                  OF 15 U.S.C §§ 1114, 1125(a),
15                                             1125(c); AND RELATED CLAIMS
     FLOPSTORE LLC, a Washington
16   limited liability company,                DEMAND FOR JURY TRIAL
17               Defendant.
18
19         Plaintiff Alpargatas USA, Inc. d/b/a Havaianas (“Havaianas”) brings this
20   action against Defendant Flopstore LLC (“Flopstore”) for trademark infringement
21   in violation of the Lanham Act, 15 U.S.C. § 1114; false advertising in violation of
22   15 U.S.C. § 1125(a)(1)(B); unfair competition in violation of 15 U.S.C.
23   § 1125(a)(1)(A); common law trademark infringement; and unfair competition in
24   violation of Cal. Bus. & Prof. Code §§ 17200 et seq. Flopstore has infringed
25   Havaianas’s trademark rights, and engaged in unfair competition and false
26   advertising, by falsely holding itself out as Havaianas and selling materially
27   different Brazilian versions of Havaianas products under Havaianas’s United States
28   trademarks. In support of its Complaint, Havaianas alleges as follows:
                                        COMPLAINT - 1
         Case 2:21-cv-06063 Document 1 Filed 07/27/21 Page 2 of 26 Page ID #:2




 1                                          PARTIES
 2         1.     Plaintiff Alpargatas USA, Inc. d/b/a Havaianas is a Delaware
 3   corporation with its principal place of business in Venice, California.
 4         2.     Plaintiff Alpargatas USA, Inc. is the exclusive licensee of the
 5   Havaianas brand and trademarks in the United States, and has the rights to enforce
 6   the Havaianas trademarks in the United States.
 7         3.     Defendant Flopstore is a limited liability company registered in
 8   Washington State.
 9         4.     Flopstore runs an online store at www.flopstore.com selling footwear,
10   including infringing products bearing Havaianas trademarks.
11         5.     Flopstore claims to be “established in 36 locations around the world.”
12   Upon information and belief, these locations are not brick-and-mortar stores, but
13   rather third-party warehouses or other facilities belonging to other retailers that
14   support Flopstore’s online business.
15         6.     One of Flopstore’s physical locations is in Bell, California.
16                              JURISDICTION & VENUE
17         7.     This Court has jurisdiction over this matter pursuant to 28 U.S.C.
18   §§ 1331, 1338, and 1367. Havaianas’s federal claims are predicated on 15 U.S.C.
19   §§ 1114, 1125(a), and 1125(c), and Havaianas’s claims arising under the laws of
20   the State of California are substantially related such that they form part of the same
21   case or controversy under Article III of the United States Constitution.
22         8.     This Court has personal jurisdiction over Flopstore because Flopstore
23   has purposefully directed tortious activities toward the State of California and
24   established sufficient minimum contacts with California by, among other things:
25   (1) advertising and selling infringing products bearing Havaianas trademarks to
26   consumers within California through its highly interactive commercial website;
27   (2) sending mass emails containing infringing advertisements to consumers within
28   California; (3) selling infringing products through its location in Bell, California;
                                         COMPLAINT - 2
         Case 2:21-cv-06063 Document 1 Filed 07/27/21 Page 3 of 26 Page ID #:3




 1   (4) and doing the above with the knowledge that Havaianas is located in California
 2   and is harmed in California by Flopstore’s infringement.
 3         9.     Venue is proper in this judicial district pursuant to 28 U.S.C.
 4   § 1391(b) because a substantial part of the events or omissions giving rise to
 5   Havaianas’s claims occurred within this judicial district.
 6                              FACTUAL ALLEGATIONS
 7                             Havaianas and its Trademarks
 8         10.    Havaianas is a Brazilian brand of flip-flop sandals created in 1962.
 9         11.    Havaianas is the most popular brand of flip-flop sandals in the world,
10   with 200 million pairs sold every year.
11         12.    While Havaianas began as a low-cost flip-flop brand in Brazil, it has
12   since become an internationally recognized fashion staple brand and is favored by
13   the fashion-forward consumer in the United States.
14         13.    The Havaianas brand shot to international fame in 1999 when haute
15   couture designer Jean-Paul Gautier accessorized his models on the New York and
16   Paris catwalks with Havaianas flip-flops.
17         14.    Havaianas has since expanded its fashion-forward reputation. For
18   example, Havaianas has launched limited-edition collaborations with luxury
19   brands, like Valentino, Saint Laurent, Missoni; shoe designers, like Charlotte
20   Olympia and Manolo Blahnik; jewelry designers H. Stern and Swarovski; and
21   numerous other artists and fashion personalities.
22         15.    Havaianas is loved by celebrities and is regularly featured in the
23   fashion press, including Vogue and Elle magazines.
24         16.    Havaianas also creates licensed products for some of the most well-
25   known and beloved pop culture characters, like Hello Kitty (Sanrio); Pokémon and
26   Mario Bros. (Nintendo); Marvel Characters; and Disney.
27
28
                                         COMPLAINT - 3
         Case 2:21-cv-06063 Document 1 Filed 07/27/21 Page 4 of 26 Page ID #:4




 1         17.    As a must-have fashion staple, the price point for Havaianas ranges
 2   from $18 for the most basic pair of flip-flops to upwards of $200 per pair for some
 3   designer collaborations.
 4         18.    Havaianas was first established in the United States in 2006.
 5   Havaianas varies its product line by country. For example, it offers closed-toed
 6   versions of its sandals in cooler climates, and different designs and colors in
 7   different markets.
 8         19.    Today, Havaianas operates 11 brick-and-mortar retail stores in the
 9   United States, close to a dozen seasonal temporary retail locations, and a direct-to-
10   consumer e-commerce website, www.havaianas.com.
11         20.    In addition to selling direct-to-consumer, Havaianas sells its products
12   through a network of authorized retailers.      These authorized retailers include
13   luxury, fashion, specialty, and boutique retailers. Havaianas’s authorized retailers
14   in the United States include Nordstrom, Saks Fifth Avenue, Revolve.com, Neiman
15   Marcus, and Bloomingdales.
16         21.    Havaianas does not allow its products to be sold in the United States
17   by unauthorized resellers.
18         22.    The Havaianas brand in the United States is protected by numerous
19   trademarks registered with the United States Patent and Trademark Office
20   (“USPTO”), including but not limited to Registration Nos. 1,858,280; 1,906,924;
21   4,582,450; and 4,686,653 (“Havaianas Trademarks”).
22         23.    The registrations for the Havaianas Trademarks are valid, subsisting,
23   and in full force and effect.
24         24.    The Havaianas Trademarks are owned by Alpargatas S.A., a Brazilian
25   company.
26         25.    However, pursuant to a Trademark License Agreement, Plaintiff
27   Alpargatas USA, Inc. d/b/a Havaianas is the exclusive licensee of the Havaianas
28   Trademarks in the United States.
                                         COMPLAINT - 4
         Case 2:21-cv-06063 Document 1 Filed 07/27/21 Page 5 of 26 Page ID #:5




 1         26.    Under its license, Plaintiff Alpargatas USA, Inc. expressly has the
 2   right to enforce the Havaianas Trademarks in the United States, including bringing
 3   litigation against infringers.
 4         27.    Under its license, Plaintiff Alpargatas USA, Inc. has property rights in
 5   the Havaianas Trademarks.
 6         28.    Under its license, Plaintiff Alpargatas USA, Inc. has rights in the
 7   Havaianas Trademarks tantamount to those of an assignee.
 8         29.    Havaianas actively uses and markets the Havaianas Trademarks in
 9   interstate commerce in the United States.
10         30.    The Havaianas Trademarks have substantial value.
11         31.    Havaianas products authorized for sale in the United States are
12   different from those authorized for sale in other countries such as Brazil.
13         32.    For example, Havaianas products in Brazil, consistent with
14   Havaianas’s original low-cost brand positioning there, are inexpensive and can be
15   purchased at venues such as grocery stores and gas stations.
16         33.    By contrast, Havaianas products in the United States are branded as
17   must-have fashion accessories, contain special tags, are sold only at certain
18   authorized retailers, and are more expensive:
19
20
21
22
23
24
25
26
27         34.    For example, Havaianas products authorized for sale in the United
28   States contain a stylized tag pictured below:
                                         COMPLAINT - 5
         Case 2:21-cv-06063 Document 1 Filed 07/27/21 Page 6 of 26 Page ID #:6




 1
 2
 3
 4
 5
 6
 7
 8         35.    This tag includes: (1) distinctive elements of the Havaianas brand
 9   such as the rice pattern and elliptical trademark; (2) an authenticity hologram; (3) a
10   statement that says: “Only original Havaianas have this official seal of authenticity.
11   Be sure you are buying original Havaianas.”; (4) statement indicating that the
12   product is authorized for U.S. distribution; and (5) a sticker indicating “Made in
13   Brazil” and the product’s price in U.S. dollars, color in English, and size in U.S.
14   footwear sizing (7/8 in the example above).
15         36.    Of critical importance is the hologram on the tag, which demonstrates
16   to consumers that they are purchasing an authentic pair of Havaianas:
17
18
19
20
21
22
23
24
25
26
27         37.    The above tag – with authenticity hologram – does not come with
28   Havaianas products sold in Brazil.
                                          COMPLAINT - 6
         Case 2:21-cv-06063 Document 1 Filed 07/27/21 Page 7 of 26 Page ID #:7




 1         38.    The presence of the above tag is a material difference to United States
 2   consumers because it improves the aesthetics of the product, guarantees the
 3   product’s authenticity to consumers, and provides U.S. sizing information.
 4   Consumers in the United States are more likely to buy Havaianas products that
 5   come with the above tag.
 6         39.    Instead of the above tag, Havaianas products sold in Brazil include a
 7   barcode sticker on the outsole of the product, as shown below. The barcode sticker
 8   is primarily intended for commercial sorting of the product by the manufacturer
 9   and its distribution partners, and is not designed to be consumer-friendly. For
10   example, the barcode sticker lacks Havaianas’s branding, contains abbreviated
11   model names, and is written only in Portuguese. The barcode sticker also indicates
12   Brazilian sizing (37/38 in the example below), rather than US sizing, contains the
13   color in Portuguese (“Berinjela,” meaning eggplant), and does not contain a price
14   or indicate that the product is made in Brazil.
15
16
17
18
19
20
21
22
23
24         40.    Havaianas products in the United States do not contain this barcode
25   sticker on the outsole of the product and are labeled in English, Spanish, French,
26   and Portuguese.
27         41.    The lack of the barcode sticker on the outsole above is a material
28   difference to consumers in the United States. By omitting the barcode sticker from
                                         COMPLAINT - 7
         Case 2:21-cv-06063 Document 1 Filed 07/27/21 Page 8 of 26 Page ID #:8




 1   the outsole, Havaianas products in the United States have an improved, upscale
 2   aesthetic appearance that is more consumer-friendly rather than optimized for mass
 3   sorting. Additionally, the presence of Brazilian sizing and Portuguese language on
 4   the barcode sticker would confuse United States consumers and cause them to
 5   believe they are receiving a materially different product, and potentially an
 6   inauthentic product.     Consumers in the United States are more likely to buy
 7   Havaianas products that do not come with the barcode sticker shown above.
 8         42.   Additionally, Havaianas products sold by Havaianas’s authorized
 9   retailers in the United States come with a cardboard hanger with the elliptical
10   Havaianas branding, as seen below (and supra ¶ 33):
11
12
13
14
15         43.   Havaianas products purchased by consumers from Havaianas.com
16   omit any hanger.
17         44.   However, Havaianas products sold in Brazil come with a black plastic
18   hanger, as seen below:
19
20
21
22
23
24
25         45.   The difference in hangers is a material difference because cardboard
26   products are perceived as more environmentally friendly by United States
27   consumers, and are more consistent with the brand image and brand position of
28   Havaianas in the United States. Consumers in the United States are more likely to
                                        COMPLAINT - 8
         Case 2:21-cv-06063 Document 1 Filed 07/27/21 Page 9 of 26 Page ID #:9




 1   buy Havaianas products that come with the cardboard hanger shown above, rather
 2   than the plastic hanger.
 3         46.    In addition, Havaianas products in the United States come in different
 4   colors and designs than Havaianas products designed for the Brazilian market.
 5   Havaianas has a large product assortment in Brazil including hundreds of models,
 6   designs, and colors, but releases only a limited selection of these in the United
 7   States based on the preferences of the U.S. market and consumer.
 8         47.    These differences in models, designs, and colors are material to
 9   United States consumers as Havaianas is a fashion-forward brand that delivers
10   seasonal, on-trend styles and colors to consumers. Havaianas offers the models,
11   designs, and colors in the United States that it believes are most appealing and on-
12   trend to United States consumers. United States consumers would be more likely
13   to buy Havaianas products with on-trend models, designs, and colors rather than
14   products targeted at consumers in Brazil.
15         48.    Furthermore, Havaianas corresponds each launch of a new year’s
16   product line with the start of the summer in each country. In Brazil, a new line is
17   launched every January because that is the beginning of the summer season in
18   Brazil, while the new line of Havaianas products in the United States is launched in
19   April in anticipation of the beginning of the summer season in the United States.
20         49.    Unauthorized sellers importing goods into the United States intended
21   for other markets disrupt this distribution schedule and cause consumer confusion
22   about whether the consumer is purchasing this season’s new releases, which is
23   material because Havaianas is a fashion-forward brand.
24         50.    This difference in seasonality is material to United States consumers.
25   United States consumers are more likely to purchase Havaianas products that are
26   part of the new season’s launch in the United States.
27                      Flopstore’s Infringing Parallel Import Sales
28         51.    Defendant Flopstore runs an online store at www.flopstore.com.
                                        COMPLAINT - 9
        Case 2:21-cv-06063 Document 1 Filed 07/27/21 Page 10 of 26 Page ID #:10




 1         52.    In addition to doing business through www.flopstore.com, Flopstore
 2   also operates dozens of online stores with non-United States web addresses such as
 3   www.flopstore.ca, www.flopstore.co.uk, and zar.flopstore.com that nonetheless
 4   offer shipping into the United States and thereby target U.S. customers.
 5         53.    Flopstore does a substantial amount of business.           For example,
 6   Flopstore claims that it has been in business for eight years, is established in 36
 7   locations around the world, offers shipping to 36 different countries, and claims
 8   that it carries tens of thousands of pairs of footwear “in stock.”
 9         54.    Havaianas is the most popular brand sold by Flopstore. Havaianas
10   products are featured prominently on Flopstore’s website and are the top-listed
11   brand in the Men, Women, and Unisex categories of Flopstore’s website.
12         55.    Flopstore is not an authorized retailer of Havaianas products.
13         56.    Flopstore acquires the Havaianas products it sells from Brazil.
14         57.    In particular, Flopstore operates in Brazil through two Brazilian
15   companies and runs an office and warehouse in Campo Largo, Parana State, Brazil.
16         58.    Havaianas hired an investigator to visit Flopstore’s office in Campo
17   Largo. The investigator discovered that Flopstore acquires its products from a
18   Brazilian company based in Sao Paulo.          The investigator also spoke with a
19   Flopstore employee, who confirmed that the products being stored in Flopstore’s
20   Campo Largo location came from Sao Paulo and were dedicated exclusively to the
21   international market through the Flopstore.com website.
22         59.    As explained above, there are numerous material differences between
23   Brazilian and U.S. Havaianas products.
24         60.    Havaianas’s     investigator    performed     a   test   purchase   from
25   Flopstore.com in the United States and received Brazilian products that are
26   materially different from U.S. Havaianas products.
27         61.    For example, the product Havaianas’s investigator received came in a
28   damaged cardboard box shown below.
                                         COMPLAINT - 10
        Case 2:21-cv-06063 Document 1 Filed 07/27/21 Page 11 of 26 Page ID #:11




 1
 2
 3
 4
 5
 6
 7
 8
 9         62.   Additionally, the Flopstore product included a black plastic hanger.
10   As discussed above, the black plastic hanger is a characteristic of Havaianas
11   products in Brazil. Authorized United States Havaianas products instead come
12   with a cardboard hanger with Havaianas branding, or no hanger, both of which are
13   seen as more environmentally friendly, consistent with the brand position of
14   Havaianas’s competitors, and desirable by U.S. consumers.
15         63.   Moreover, these Flopstore products lack the hologram tag that
16   accompanies authorized United States Havaianas products as described above.
17         64.   Instead, as shown in the following picture, Flopstore’s products
18   contain the Brazilian barcode sticker with Brazilian sizing on the outsole.
19   Authorized U.S. Havaianas products do not contain this sticker.
20
21
22
23
24
25
26         65.   On another occasion, Havaianas’s investigator performed a different
27   test buy and confirmed again that Flopstore was shipping products that were
28   materially different from Havaianas’s authorized U.S. products.     Havaianas’s
                                       COMPLAINT - 11
        Case 2:21-cv-06063 Document 1 Filed 07/27/21 Page 12 of 26 Page ID #:12




 1   investigator received the following product from Flopstore, which again came in a
 2   damaged cardboard box, contained a plastic hanger and barcode sticker on the
 3   outsole, and lacked U.S. branding:
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16         66.    By contrast, the U.S. version of the above Havaianas product, when
17   ordered from Havaianas’s authorized retailers or from Havaianas, does not come in
18   a damaged box, does not include a plastic hanger, and does not have a barcode
19   sticker on the outsole.
20         67.    Flopstore also offers products with Havaianas Trademarks in many
21   designs and colors that Havaianas has not authorized for sale in the United States.
22   For example, Havaianas’s investigator ordered and received the following “Verano
23   New Coral” design Havaianas product from Flopstore.com:
24
25
26
27
28
                                          COMPLAINT - 12
        Case 2:21-cv-06063 Document 1 Filed 07/27/21 Page 13 of 26 Page ID #:13




 1         68.    Havaianas has never authorized the “Verano New Coral” design to be
 2   sold in the United States, given the different consumer preferences in different
 3   markets.
 4         69.    In addition to these differences, Flopstore also offers customer service
 5   that is inferior to the customer service that authorized Havaianas retailers offer in
 6   the United States.
 7         70.    For example, Havaianas’s investigator ordered a pair of Havaianas
 8   sandals from Flopstore. Flopstore charged the investigator’s credit card, but as of
 9   one month past the order date, still had not shipped the Havaianas sandals to the
10   investigator, despite expressly advertising on its website that it had the footwear
11   “in stock and ready to ship to you!”
12         71.    Flopstore has also received numerous complaints from other
13   consumers who have experienced poor customer service when buying Havaianas
14   products from Flopstore. Some of these negative reviews can be seen online at
15   review sites such as Yelp (www.yelp.com/biz/flopstore-bell), Scampulse
16   (www.scampulse.com/flopstore-reviews),       and    the   Better   Business   Bureau
17   (www.bbb.org/us/ca/bell/profile/business-services/flopstore-1216-
18   345996/complaints).
19         72.    Flopstore’s rating on Yelp is only 1.5 out of 5 stars. Numerous
20   consumers have complained on Yelp of ordering Havaianas products from
21   Flopstore and being charged but never receiving the product or a response:
22
23
24
25
26
27
28
                                        COMPLAINT - 13
       Case 2:21-cv-06063 Document 1 Filed 07/27/21 Page 14 of 26 Page ID #:14




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26        73.   Similar complaints about Flopstore can be seen on the Scampulse

27   website. For example, one Flopstore customer complained on Scampulse about a

28   similar experience ordering Havaianas from Flopstore, where Flopstore charged

                                     COMPLAINT - 14
        Case 2:21-cv-06063 Document 1 Filed 07/27/21 Page 15 of 26 Page ID #:15




 1   the customer immediately but did not ship the product for weeks, gave the
 2   customer only excuses when contacted, and did not process a refund.
 3
 4
 5
 6
 7
 8
 9         74.   The Better Business Bureau gives Flopstore a grade of F, citing a
10   pattern of complaints against Flopstore that Flopstore failed to resolve. This grade
11   can be seen online at www.bbb.org/us/ca/bell/profile/business-services/flopstore-
12   1216-345996/overview-of-bbb-ratings.
13         75.   Customers have filed similar complaints against Flopstore with the
14   Better Business Bureau, claiming for example that Flopstore did not ship the
15   customer’s order under after the customer filed a claim:
16
17
18
19
20
21
           76.   Despite these poor reviews on neutral third-party sites, Flopstore’s
22
     own website contains the below graphic claiming it has customer ratings of 9.9/10.
23
     However, Flopstore’s website provides no link to verify these customer ratings.
24
25
26
27
28
                                        COMPLAINT - 15
        Case 2:21-cv-06063 Document 1 Filed 07/27/21 Page 16 of 26 Page ID #:16




 1         77.    Upon information and belief, the above claim by Flopstore is false,
 2   and therefore constitutes false advertising and poor customer service.
 3         78.    Flopstore’s poor customer service is another way in which the
 4   Havaianas products it sells are materially different from authorized Havaianas
 5   products. Havaianas would not allow its authorized retailers in the United States to
 6   provide such poor customer service, but would instead require them to take
 7   corrective action if it received similar complaints.
 8         79.    This difference in customer service is a material part of what a
 9   consumer buys when the consumer purchases a product online. Consumers would
10   be less likely to buy Havaianas products if they knew those products would be
11   subject to Flopstore’s poor customer service.
12         80.    For these reasons, Flopstore’s products are materially different from
13   authorized Havaianas products in the United States, and Flopstore’s sale of those
14   products under the Havaianas Trademarks infringes on the Havaianas Trademarks.
15         81.    Flopstore’s sale of materially different products under the Havaianas
16   Trademarks is likely to cause consumer confusion among U.S. consumers and thus
17   infringe on the Havaianas Trademarks because consumers are likely to believe they
18   are receiving products that Havaianas has authorized in the United States, when
19   they will actually receive materially different Brazilian products.
20         82.    Flopstore’s website contains a false, misleading, and infringing
21   disclaimer on its “About Us” page at www.flopstore.com/com_english/about-us/.
22         83.    This disclaimer falsely states that: “All Havaianas are genuine
23   products sourced from authorized dealers in their local country.”
24         84.    This disclaimer is false. Flopstore acquires the Havaianas products it
25   sells in the United States from Brazil, not from an authorized Havaianas dealer in
26   the United States. Flopstore’s employee confirmed to Havaianas’s investigator
27   that Flopstore products are shipped from its warehouse in Campo Largo, Brazil to
28   other countries.
                                         COMPLAINT - 16
        Case 2:21-cv-06063 Document 1 Filed 07/27/21 Page 17 of 26 Page ID #:17




 1         85.    Moreover, this disclaimer does not explain any of the material
 2   differences between Flopstore’s Brazilian products and Havaianas’s authorized
 3   United States products. For example, this disclaimer does not explain that the
 4   packaging between the products is different, that the products have different
 5   hangers, or that the products have different tags and stickers.
 6         86.    This disclaimer page is also itself infringing because it lists the
 7   official trademark registration numbers and other information for Havaianas
 8   trademarks, and contains a prominent picture of a pair of Havaianas products, thus
 9   giving the impression that Flopstore is authorized to use those trademarks.
10         87.    Furthermore, this disclaimer appears only on Flopstore’s “About Us”
11   page, which few consumers are likely to visit, and not on its actual product pages.
12         88.    For these reasons, Flopstore’s disclaimer is not adequate to alleviate
13   consumer confusion, but is itself false, misleading, and infringing.
14           Flopstore’s Infringing Email, Search, and Affiliate Advertising
15         89.    In addition to doing business through its website, Flopstore also runs
16   an email marketing list.
17         90.    Customers can sign up for Flopstore’s email marketing list on
18   Flopstore’s website.
19         91.    Flopstore represents itself as “Havaianas” in its email marketing list.
20   For example, Flopstore sent a marketing email to its customers on May 21, 2021
21   representing its name as Havaianas as seen below (highlighting added):
22
23
24
25         92.    Flopstore’s email infringes on the Havaianas Trademarks and is likely
26   to cause consumer confusion because consumers will believe that Flopstore is
27   Havaianas, or is at least affiliated with Havaianas, when in fact Flopstore is an
28
                                         COMPLAINT - 17
        Case 2:21-cv-06063 Document 1 Filed 07/27/21 Page 18 of 26 Page ID #:18




 1   unauthorized seller that is not affiliated with Havaianas or authorized by Havaianas
 2   to advertise or sell its products.
 3         93.    Flopstore also infringes on the Havaianas Trademarks through its
 4   sponsored search advertising. For example, Flopstore has sponsored the following
 5   advertisement on Google:
 6
 7
 8
 9
10
11
12         94.    This advertisement infringes on Havaianas Trademarks because it
13   states that Flopstore is having an “Official” sale of Havaianas products, implying
14   that it is affiliated with and has authorization from Havaianas for its sale.
15         95.    This advertisement is also false and misleading, because it claims that
16   Flopstore’s products “Ships from United States,” when they are in fact parallel
17   import products from Brazil.
18         96.    Flopstore further infringes on the Havaianas Trademarks through its
19   affiliate marketing program. Details about the affiliate marketing program are
20   online here: www.flopstore.com/com_english/affiliate/.
21         97.    Flopstore’s affiliate marketing program gives the impression that it is
22   affiliated with Havaianas. For example, Flopstore’s website lists Havaianas under
23   “OUR BRANDS” and uses Havaianas’s trademarked logo.
24         98.    Flopstore’s affiliate marketing site does not disclose that it is not an
25   authorized seller of Havaianas products.
26         99.    Flopstore has induced other businesses, including Havaianas’s
27   authorized sellers, to refer customers to it through its affiliate marketing program.
28
                                          COMPLAINT - 18
        Case 2:21-cv-06063 Document 1 Filed 07/27/21 Page 19 of 26 Page ID #:19




 1          100. Flopstore’s affiliate marketing program infringes on the Havaianas
 2   Trademarks and is likely to cause consumer confusion because it represents
 3   Flopstore as affiliated with Havaianas and gives the impression to consumers that
 4   Flopstore is affiliated with Havaianas by inducing authorized Havaianas sellers and
 5   other entities trusted by consumers to refer business to Flopstore.
 6                     Havaianas Has Been Harmed by Flopstore’s Conduct
 7          101. Havaianas has suffered, and will continue to suffer, significant
 8   monetary harm as a result of Flopstore’s infringement including, but not limited to,
 9   loss of sales, damage to its intellectual property, and damage to its existing and
10   potential business relations.
11          102. Havaianas has suffered, and will continue to suffer, irreparable harm
12   as a result of Flopstore’s actions including, but not limited to, irreparable harm to
13   its reputation, goodwill, intellectual property rights, and brand integrity.
14          103. Havaianas is entitled to injunctive relief because, unless enjoined by
15   the Court, Flopstore will continue to unlawfully sell infringing materially different
16   parallel import products bearing the Havaianas Trademarks and advertising itself
17   as affiliated with Havaianas, causing continued irreparable harm to Havaianas’s
18   reputation, goodwill, intellectual property, and brand integrity.
19          104. Flopstore’s conduct was and is knowing, reckless, intentional, willful,
20   malicious, wanton, and contrary to law.
21          105. Havaianas warned Flopstore that its conduct was unlawful on multiple
22   occasions, including through formal cease-and-desist letters it sent to Flopstore on
23   April 9, 2021 and May 24, 2021. However, Havaianas never received a response
24   to its letters.
25          106. Flopstore’s willful violations of the Havaianas Trademarks and
26   continued pattern of misconduct demonstrate intent to harm Havaianas.
27
28
                                         COMPLAINT - 19
        Case 2:21-cv-06063 Document 1 Filed 07/27/21 Page 20 of 26 Page ID #:20




 1                              FIRST CAUSE OF ACTION
 2                      Trademark Infringement – 15 U.S.C. § 1114
 3         107. Havaianas re-alleges and incorporates the allegations set forth in the
 4   foregoing paragraphs as if fully set forth herein.
 5         108. Havaianas is the exclusive licensee of the Havaianas Trademarks in
 6   the United States with rights tantamount to an assignee. As such, Havaianas has
 7   the right to enforce those trademarks in the United States.
 8         109. The Havaianas Trademarks are registered with the USPTO, and are
 9   valid and subsisting trademarks in full force and effect.
10         110. Flopstore willfully and knowingly used and continues to use the
11   Havaianas Trademarks in commerce for purposes of selling materially different
12   parallel import products without Havaianas’s consent.
13         111. Flopstore willfully and knowingly used and continues to use the
14   Havaianas Trademarks in commerce for purposes of advertising itself as
15   Havaianas, or affiliated with or authorized by Havaianas.
16         112. Flopstore’s unauthorized and infringing use of the Havaianas
17   Trademarks has materially damaged the value of the Havaianas Trademarks.
18         113. As a proximate result of Flopstore’s actions, Havaianas has suffered
19   and will continue to suffer damage to its business, goodwill, reputation, and
20   profits, in an amount to be proven at trial.
21         114. Havaianas is entitled to recover its damages caused by Flopstore’s
22   infringement of its trademarks and disgorge Flopstore’s profits from its willful
23   infringement and unjust enrichment.
24         115. Havaianas is entitled to injunctive relief under 15 U.S.C. § 1116
25   because it has no adequate remedy at law for Flopstore’s infringement, and unless
26   Flopstore is permanently enjoined, Havaianas will suffer irreparable harm.
27
28
                                         COMPLAINT - 20
        Case 2:21-cv-06063 Document 1 Filed 07/27/21 Page 21 of 26 Page ID #:21




 1         116. Havaianas is entitled to enhanced damages and attorneys’ fees under
 2   15 U.S.C. § 1117(a) because Flopstore willfully, intentionally, maliciously, and in
 3   bad faith infringed on the Havaianas Trademarks.
 4                            SECOND CAUSE OF ACTION
 5                     False Advertising – 15 U.S.C. § 1125(a)(1)(B)
 6         117. Havaianas re-alleges and incorporates the allegations set forth in the
 7   foregoing paragraphs as if fully set forth herein.
 8         118. Flopstore willfully and knowingly used, and continues to use, the
 9   Havaianas Trademarks in interstate commerce for the purpose of advertising,
10   promoting, and selling products bearing the Havaianas Trademarks and
11   representing itself as Havaianas without Havaianas’s authorization.
12         119. Flopstore’s use of the Havaianas Trademarks in connection with the
13   unauthorized sale and advertising of products is likely to cause confusion, cause
14   mistake, or deceive because it falsely suggests that the products offered for sale by
15   Flopstore are genuine U.S. Havaianas products, and that Flopstore is Havaianas or
16   is affiliated with Havaianas.
17         120. Flopstore’s unauthorized and deceptive use of the Havaianas
18   Trademarks is material and likely to influence customers to purchase its products.
19         121. Flopstore’s unauthorized use of the Havaianas Trademarks, in
20   advertising and otherwise, infringes on the Havaianas Trademarks.
21         122. As a proximate result of Flopstore’s actions, Havaianas has suffered,
22   and will continue to suffer, great damage to its business, goodwill, reputation, and
23   profits in an amount to be proven at trial.
24         123. Havaianas is entitled to recover its damages caused by Flopstore’s
25   infringement of the Havaianas Trademarks, and disgorge Flopstore’s profits from
26   its willfully infringing sales and unjust enrichment.
27
28
                                         COMPLAINT - 21
        Case 2:21-cv-06063 Document 1 Filed 07/27/21 Page 22 of 26 Page ID #:22




 1         124. Havaianas is entitled to injunctive relief under 15 U.S.C. § 1116
 2   because it has no adequate remedy at law for Flopstore’s actions and, unless
 3   Flopstore is permanently enjoined, Havaianas will suffer irreparable harm.
 4         125. Havaianas is entitled to enhanced damages and attorneys’ fees under
 5   15 U.S.C. § 1117(a).
 6                              THIRD CAUSE OF ACTION
 7                    Unfair Competition – 15 U.S.C. § 1125(a)(1)(A)
 8         126. Havaianas re-alleges and incorporates the allegations set forth in the
 9   foregoing paragraphs as if fully set forth herein.
10         127. Flopstore willfully and knowingly used, and continues to use, the
11   Havaianas Trademarks in commerce for the purpose of selling materially different
12   parallel import Havaianas products without Havaianas’s consent.
13         128. Flopstore willfully and knowingly used, and continues to use, the
14   Havaianas Trademarks in commerce for the purpose of representing itself as
15   Havaianas or at least affiliated with Havaianas.
16         129. Flopstore’s use of the Havaianas Trademarks in its sale and
17   advertising is likely to cause confusion, cause mistake, or deceive consumers
18   because it falsely suggests that Flopstore is Havaianas or an affiliate selling
19   genuine U.S. Havaianas products, when in fact Flopstore is an unauthorized seller
20   selling materially different parallel import Havaianas products from Brazil.
21         130. Flopstore’s unauthorized sale of products bearing the Havaianas
22   Trademarks and unauthorized use of the Havaianas Trademarks in advertising
23   infringe on the Havaianas Trademarks and materially damage the value of the
24   Havaianas Trademarks.
25         131. As a proximate result of Flopstore’s actions, Havaianas has suffered,
26   and will continue to suffer, great damage to its business, goodwill, reputation, and
27   profits in an amount to be proven at trial.
28
                                         COMPLAINT - 22
        Case 2:21-cv-06063 Document 1 Filed 07/27/21 Page 23 of 26 Page ID #:23




 1         132. Havaianas is entitled to recover its damages caused by Flopstore’s
 2   infringement of the Havaianas Trademarks and disgorge Flopstore’s profits from
 3   its willfully infringing sales and unjust enrichment.
 4         133. Havaianas is entitled to injunctive relief under 15 U.S.C. § 1116
 5   because it has no adequate remedy at law for Flopstore’s actions and, unless
 6   Flopstore is permanently enjoined, Havaianas will suffer irreparable harm.
 7         134. Havaianas is entitled to enhanced damages and attorneys’ fees under
 8   15 U.S.C. § 1117(a).
 9                             FOURTH CAUSE OF ACTION
10                          Common Law Trademark Infringement
11         135. Havaianas re-alleges and incorporates the allegations set forth in the
12   foregoing paragraphs as if fully set forth herein.
13         136. This claim arises under the laws of the State of California.
14         137. Flopstore’s willful and knowing use of the Havaianas Trademarks to
15   sell materially different parallel import products and advertise itself as affiliated
16   with Havaianas without Havaianas’s consent causes consumer confusion or
17   mistake, and constitutes trademark infringement under the common law of the
18   State of California.
19         138. Havaianas is entitled to recover its damages caused by Flopstore’s
20   infringement of the Havaianas Trademarks and disgorge Flopstore’s profits from
21   its willfully infringing sales and unjust enrichment.
22         139. Havaianas is entitled to an award of punitive damages because
23   Flopstore acted with malice, oppression and fraud in conscious disregard of
24   Havaianas’s rights, and Flopstore’s officers, directors, and managing agents
25   authorized and ratified its despicable conduct.
26
27
28
                                         COMPLAINT - 23
        Case 2:21-cv-06063 Document 1 Filed 07/27/21 Page 24 of 26 Page ID #:24




 1                              FIFTH CAUSE OF ACTION
 2     Unfair Competition in Violation of Cal. Bus. & Prof. Code §§ 17200 et seq.
 3         140. Havaianas re-alleges and incorporates the allegations set forth in the
 4   foregoing paragraphs as if fully set forth herein.
 5         141. This claim arises under the laws of the State of California.
 6         142. Flopstore’s unauthorized sale of materially different parallel import
 7   products under the Havaianas Trademarks and unauthorized use of the Havaianas
 8   Trademarks to imply an affiliation with Havaianas constitute unlawful, unfair, and
 9   fraudulent business practices, as described in California Business and Professions
10   Code §§ 17200 et seq., as these actions are likely to deceive and mislead the public
11   and violate federal statutes.
12         143. As a result of Flopstore’s unlawful actions, Havaianas has suffered a
13   discrete economic injury, including loss of money and sales, as well as damage to
14   goodwill and reputation. Furthermore, as a result of Flopstore’s unlawful actions,
15   Havaianas has suffered, and continues to suffer, irreparable harm.
16         144. Havaianas is entitled to injunctive relief under Cal. Bus. & Prof. Code
17   § 17203 because it has no adequate remedy at law for Flopstore’s infringement,
18   Flopstore’s wrongful conduct is likely to recur, and unless Flopstore is
19   permanently enjoined, Havaianas will suffer irreparable harm.
20                                   PRAYER FOR RELIEF
21   WHEREFORE, Havaianas prays for relief and judgment as follows:
22         A.     Judgment in favor of Havaianas and against Flopstore in an amount to
23   be determined at trial, including but not limited to: compensatory damages;
24   statutory damages; treble damages; restitution, including disgorgement of profits;
25   punitive damages; and pre- and post-judgment interest, as permitted by law;
26         B.     A permanent injunction enjoining Flopstore; its officers, agents,
27   servants, employees, and attorneys; and all other persons who are in active concert
28   or participation with them (the “Enjoined Parties”) as follows:
                                         COMPLAINT - 24
        Case 2:21-cv-06063 Document 1 Filed 07/27/21 Page 25 of 26 Page ID #:25




 1              i)     Prohibiting the Enjoined Parties from distributing, circulating,
 2                     selling, offering to sell, advertising, promoting, or displaying,
 3                     via the Internet or otherwise, any Havaianas Products or
 4                     products bearing the Havaianas Trademarks.
 5              ii)    Prohibiting the Enjoined Parties from importing Havaianas
 6                     Products or products bearing the Havaianas Trademarks for
 7                     purposes of resale;
 8              iii)   Prohibiting the Enjoined Parties from using Havaianas
 9                     Trademarks in any manner, including Internet and email
10                     advertising; and
11              iv)    Prohibiting the Enjoined Parties from representing that they are
12                     Havaianas, or have any affiliation or association with
13                     Havaianas.
14         C.   An award of attorneys’ fees, costs, and expenses; and
15         D.   Such other and further relief as the Court deems just, equitable, and
16   proper.
17
     DATED: July 27, 2021                    VORYS, SATER, SEYMOUR AND
18                                           PEASE LLP
19
20
                                             By: /s/ Christopher M. Lapidus
21                                              Christopher M. Lapidus
                                                Attorney for Plaintiff Alpargatas
22                                              USA, Inc. d/b/a Havaianas
23
24
25
26
27
28
                                      COMPLAINT - 25
        Case 2:21-cv-06063 Document 1 Filed 07/27/21 Page 26 of 26 Page ID #:26




 1                             DEMAND FOR JURY TRIAL
 2         Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs
 3   demand a trial by jury of all issues so triable.
 4
 5   DATED: July 27, 2021                      VORYS, SATER, SEYMOUR AND
                                               PEASE LLP
 6
 7
 8                                             By: /s/ Christopher M. Lapidus
                                                  Christopher M. Lapidus
 9                                                Attorney for Plaintiff Alpargatas
                                                  USA, Inc. d/b/a Havaianas
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          COMPLAINT - 26
